Citation Nr: 0300997	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  96-27 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for lumbar 
spine degenerative joint disease (DJD) shall be the 
subject of a future appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and stepson



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1942 to 
February 1945.  He received the Combat Infantryman's Badge 
and the Purple Heart, among other awards.

This appeal originally arose from an April 1996 rating 
action that denied service connection for lumbar spine DJD 
and a cervical spine disability.  A Notice of Disagreement 
(NOD) therewith was received subsequently in April 1996, 
and a Statement of the Case (SOC) was issued in June 1996.  
A Substantive Appeal was received subsequently in June 
1996.  In July 1996, the veteran, his wife, and stepson 
testified at a hearing before a hearing officer at the RO; 
a transcript of the hearing is of record.  In December 
1998, the Board of Veterans Appeals (Board) remanded this 
case to the RO for further development of the evidence and 
for due process development.  A Supplemental SOC (SSOC) 
was issued in May 2000.

This appeal also originally arose from a May 2000 rating 
action that denied service connection for bilateral 
hearing loss and for tinnitus.  A NOD therewith was 
received subsequently in May 2000, and a SOC was issued in 
June 2000.  A Substantive Appeal was received subsequently 
in June 2000.

By decision of December 2000, the Board granted service 
connection for a cervical spine disability; this 
constitutes a full grant of the benefit sought on appeal 
with respect to that issue.  The Board also remanded the 
issues of service connection for lumbar spine DJD, 
bilateral hearing loss, and tinnitus to the RO for further 
development of the evidence and for due process 
development.

By rating action of August 2002, the RO granted service 
connection for bilateral hearing loss; this constitutes a 
full grant of the benefit sought on appeal with respect to 
that issue.  A SSOC was issued in August 2002.

The Board decision on the claim for service connection for 
tinnitus is set forth below.  The Board is undertaking 
additional development with respect to the claim for 
service connection for lumbar spine DJD, pursuant to 
authority granted by       67 Fed. Reg. 3,099, 3,104 
(January 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board shall provide notice of 
the development as required by Rule of Practice 903 (67 
Fed. Reg. 3,099, 3,105) (January 23, 2002) (codified at 
38 C.F.R. § 20.903).  After giving notice and reviewing 
the veteran's response thereto, the Board shall prepare a 
separate appellate decision addressing this issue.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim for service connection for tinnitus 
has been accomplished.

2.  The veteran does not currently have, and has not, at 
any time pertinent to the claim appeal, had tinnitus.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102).  They also include an 
enhanced duty on the part of the VA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim for service 
connection for tinnitus has been accomplished.

In the May 2000 rating action, the June 2000 SOC, the 
August 2002 SSOC, and various correspondence from the RO, 
the veteran and his representative were notified of the 
law and regulations governing entitlement to the benefit 
he seeks, the evidence which would substantiate his claim, 
and the evidence that has been considered in connection 
with his appeal.  Thus, the Board finds that he has 
received sufficient notice of the information and evidence 
needed to support his claim, and been provided ample 
opportunity to submit information and evidence.  In April 
2001 RO letters, the RO specifically informed the veteran 
and his representative of the VCAA and its requirements; 
what the evidence had to show to establish entitlement; 
what information he had to furnish; what evidence would be 
retrieved by the VA; what evidence the veteran had to 
obtain; what the veteran could do to help with his claims, 
and when and where he should send the information or 
evidence; and what the veteran had to do to obtain 
assistance from the VA in obtaining such evidence.   In 
addition, the April 2001 letter informed the veteran that 
the VA would make reasonable efforts to help him obtain 
the evidence, such as medical records, necessary to 
support his claim, if he gave the VA enough information 
about them so that the VA could request them from the 
person or agency that had them.  In light of the above, 
and in view of the fact that there is no indication 
whatsoever that there is any existing, potentially 
relevant evidence to obtain, the Board finds that the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by 
the VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  The Board finds 
that the VA's duty to notify has been met.  

The Board also finds that all necessary development has 
been accomplished.  The RO and the Board have made 
reasonable and appropriate efforts to assist the veteran 
in obtaining the evidence necessary to substantiate his 
claim.  In December 2000, the Board remanded this claim to 
the RO for further development of the evidence.  
Voluminous VA medical records have variously been obtained 
by the RO or submitted by the veteran's representative, 
and all have been associated with the claims file.  The 
veteran was afforded a hearing, and presented testimony 
before a hearing officer at the RO.  In 2001 and 2002, the 
veteran was afforded VA examinations in connection with 
this claim.  Significantly, neither the veteran nor his 
representative has identified, and the claims file does 
not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim 
that has not been obtained.  In a statement of January 
2001, the veteran's representative responded that there 
were no non-VA medical providers from whom the veteran had 
received treatment for tinnitus, and that all treatment 
reports were of record with the VA.  In a statement of 
April 2001, the veteran's representative responded that 
there was no additional information or evidence that the 
veteran wanted the VA to get for him.  Thus, the Board 
finds that the duty to assist has been met.  

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claim for service connection 
for tinnitus, without directing or accomplishing any 
additional notification and/or development action, poses 
no risk of prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§§ 1110.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection will be established when a claimant has 
a current disability that is related to an injury or 
disease incurred in or aggravated by service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

In this case, the service medical records are completely 
negative for complaints, findings, or diagnoses of 
tinnitus.  Numerous post-service VA medical records from 
1946 to August 1981 are similarly negative for pertinent 
pathology.  

VA outpatient records of October 1981 show the veteran's 
1-month history of ringing in the ears.  The examiner 
noted that the veteran had a continuous ringing sound in 
his head that was described as ringing in both ears; this 
was present night and day, and the examiner opined that it 
was not tinnitus.  The assessment was question of 
neurosis.  On subsequent evaluation the same day, the 
veteran complained of tinnitus with roaring and squealing 
noises; his medications were noted to have been decreased 
in August, before the onset of these complaints.  The 
assessment was tinnitus versus pseudo-hallucination, doubt 
secondary to medications in view of the history and 
current functioning.  

On evaluation in the VA ear, nose, and throat (ENT) clinic 
in December 1981, the veteran reported a 1-month history 
of intermittent ringing and popping in both ears; there 
were no other findings.    

When seen again for follow-up in the VA ENT clinic in 
January 1982, the veteran complained of continuing noises 
in his head.  The examiner opined that he had tinnitus 
that was secondary to severe bilateral high frequency 
hearing loss.

Voluminous subsequent VA outpatient, hospitalization, and 
examination records from March 1982 to April 2002 are 
completely negative for complaints, findings, or diagnoses 
of tinnitus.  The veteran did not complain of tinnitus 
during RO hearings conducted in July 1989 and July 1996.  
On VA audiological examinations in August 2001 and April 
2002, the examiner stated that the veteran had no current 
real complaints of tinnitus, and there were no findings or 
diagnoses of tinnitus.

After reviewing the entire evidence of record, the Board 
finds that service connection for tinnitus must be denied 
because of the absence of any evidence that the veteran 
has had tinnitus in over 20 years since it was last 
clinically noted in January 1982.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service or a service-connected disability), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, the claim must be denied because the first essential 
criterion for a grant of service connection has not been 
met.  Where there is no competent and objective evidence 
of a current disability, service connection is not 
warranted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  

Although VA medical records indicate that the veteran may 
have had tinnitus in late 1981 and early 1982 that was 
considered secondary to his service-connected bilateral 
hearing loss, there is no medical evidence in over 20 
years since that time that he currently has tinnitus.  
Special VA audiological examinations conducted in 2001 and 
2002 for the specific purpose of determining whether the 
veteran currently had tinnitus, and if so, the 
relationship between that disability and any incident of 
his military service, including his presumed exposure to 
combat-related acoustic trauma, resulted in authoritative 
findings that he had no current real complaints of 
tinnitus.  Hence, there is nothing upon which to predicate 
a grant of service connection.  In the absence of any 
evidence documenting that the veteran has, or has, at any 
time pertinent to the claim on appeal, had tinnitus, the 
question of medical nexus need not be addressed in this 
case.

Accordingly, the claim for service connection for tinnitus 
must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for tinnitus is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

